         CASE 0:19-cv-02337-JRT-LIB Doc. 81 Filed 06/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA



AMERICAN FEDERAL BANK,                                       Civil No. 19-2337 (JRT/LIB)

                    Plaintiff,
                                                              ORDER
v.

WEST CENTRAL AG SERVICES, et al.,

                    Defendants.


       Matthew J Bialick, MJB LAW FIRM, PLLC, 7925 Stone Creek Drive, Suite 103,
       Chanhassen, MN 55317, for plaintiff.

       Erik A Ahlgren, AHLGREN LAW OFFICE, PLLC, 220 West Washington Avenue,
       Suite 105, Fergus Falls, MN 56537, for Oberg defendants.

       The parties have filed a Stipulation for Entry of Judgment and Dismissal (ECF No.

79). Based upon all the files, records and proceedings herein, IT IS HEREBY ORDERED that

the stipulation is APPROVED, and it is further ORDERED that judgment shall be entered

as follows:

       1. Entry of a non-dischargeable judgment against Chad Oberg, Richard Oberg,

Leslie Oberg and Laurel Oberg in favor of American Federal Bank (AFB), in the amount of

$1,149,226.66, for amounts owed under Count I of AFB’s Complaint; and




                                           1
         CASE 0:19-cv-02337-JRT-LIB Doc. 81 Filed 06/30/21 Page 2 of 2




       2. Entry of a non-dischargeable judgment against Chad Oberg and Leslie Oberg in

favor of AFB, in the amount of $878,492.97, for amounts owed under Count II of AFB’s

Complaint; and

       3. Dismissal with prejudice of Count III of AFB’s Complaint.

       Both parties acknowledge and understand that AFB is not intending to waive,

reduce or prejudice any claims against any 3rd parties that are in any way related to any

of the foregoing claims and nothing about this stipulation shall give rise to any claim of

collateral estoppel or res judicata by any 3rd parties.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



 Dated: June 30, 2021                            s/John R. Tunheim
 At Minneapolis, Minnesota                       JOHN R. TUNHEIM
                                                 Chief Judge
                                                 United States District Court




                                             2
